Citation Nr: 1227522	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  10-12 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paul A. Temanson, Attorney-at-Law


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In March 2010, the Veteran's representative from the American Legion submitted a Form 9 indicating that the Veteran waived the right to a hearing before the Board.  The Veteran's representative submitted Form 646 in June 2010, which included a statement by the representative about the issues in the current claim.  After receiving the Form 646, the Veteran's claims file was certified to the Board and docketed in July 2010.  The claims file was sent to the American Legion several days after docketing.

Subsequently, in August 2010, the Veteran's new representative, Mr. Temanson, filed a statement indicating that the Veteran and his estranged wife wished to participate in a hearing before the file was forwarded to the Board.  Mr. Temanson, also filed a power of attorney along with a copy of his client's contingency agreement.  Narrative statements by the Veteran and his estranged wife dated in September 2010, and additional evidence relating to the Veteran's skin condition dated in April 2011 were received.  Additional medical records from the Veteran's treating psychologist and from the University of North Dakota Medical Center from October to November 2010 were also received.  Mr. Temanson confirmed the hearing request as recently as January 2012.

Because the file had already been transferred by the time the Veteran submitted a hearing request, the request was never acted upon.  The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a Travel Board or videoconference hearing.  Therefore, the Board finds that the case must be remanded in order to schedule the hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board sitting at the RO or via videoconference.  Notify the Veteran and his representative of the date and time of the hearing.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



